Citation Nr: 0205045	
Decision Date: 05/23/02    Archive Date: 06/03/02	

DOCKET NO.  01- 00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that found that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a left knee disability.


FINDINGS OF FACT

1.  An unappealed November 1995 RO decision denied service 
connection for a left knee disability.

2.  Evidence received since the November 1995 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim of service 
connection for a left knee disability.


CONCLUSION OF LAW

A November 1995 RO decision denying service connection for a 
left knee disability is final; new and material evidence has 
been received and the claim of entitlement to service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See  Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2001).  The changes to 38 C.F.R. § 3.156(a) (defining new 
and material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.

A November 1995 RO decision denied service connection for a 
left knee disability.  The veteran was notified of that 
decision, and his appellate rights, but he did not initiate 
an appeal and that decision became final.  He is now seeking 
to reopen his claim for service connection for a left knee 
disability.  With respect to this claim, the Board finds, as 
discussed below, that he has submitted new and material 
evidence.

The evidence of record prior to the November 1995 RO decision 
included service medical records, a private surgery report, 
and the report of a February 1995 VA orthopedic examination.  
These records indicate that the veteran had degenerative 
joint disease of the left knee, old medial meniscectomy, 
possible old anterior cruciate ligament injury, and 
degenerative tear of the lateral meniscus.  The November 1995 
RO decision denied service connection on the basis that the 
veteran's left knee disability existed prior to service and 
did not worsen during service.  Therefore, current disability 
was not related to the veteran's active service.

Subsequent to the November 1995 RO decision additional 
private medical evidence has been submitted.  An April 2000 
letter from W. Russell Holland, M.D., a private physician, 
reflects that the veteran had been under his treatment since 
January 1990.  It was his opinion that the previous injury 
that the veteran experienced in service, and prior to joining 
the service, and the condition of the veteran's left knee at 
this time, were related.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001).

Where a veteran served ninety (90) days or more during a 
period of war and arthritis becomes manifest to degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration of competent medical evidence 
identifying a relationship between the veteran's current left 
knee disability and injury the veteran has reportedly 
sustained during service, this evidence is new since there 
was no evidence of such relationship at the time of the 
November 1995 RO decision.  Further, this evidence 
contributes to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's current left 
knee disability because it relates that disability to 
specific events, including an injury during service.  Because 
this evidence is new and contributes to a more complete 
picture of the circumstances surrounding the alleged origin 
of the veteran's left knee disability, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Accordingly, new 
and material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a left knee disability is granted.  To this extent only, the 
appeal with respect to this issue is granted.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

